 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATE BERRY
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14346
 4   201 W. Liberty Street, Ste. 102
     Reno, Nevada 89501
 5   (775) 321-8451/Phone
     (702) 388-6261/Fax
 6   Kate_Berry@fd.org

 7   Attorney for Gary Click

 8
                                UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                           Case No. 3:12-CR-00132-RCJ-WGC
12
                   Plaintiff,
13                                                       ORDER CONTINUE
            v.                                           REVOCATION HEARING
14                                                       (SECOND REQUEST)
     GARY CLICK,
15
                   Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED by and through RENE L.
18
19   VALLADARES, Federal Public Defender and KATE BERRY, Assistant Federal Public

20   Defender, counsel for GARY CLICK and CHRISTOPHER CHIOU, Acting United States
21   Attorney, and RANDOLPH J. ST. CLAIR, Assistant United States Attorney, counsel for the
22
     UNITED STATES OF AMERICA, that the Revocation of Supervised Release hearing set for
23
     July 12, 2021, at 10:30 AM, be vacated and continued to August 26, 2021, at 1:30 PM..
24
25          ///

26          ///
 1          This Stipulation is entered into for the following reasons:
 2          Mr. Click is scheduled to appear before this court for a Revocation Hearing on July 12,
 3
     2021, at 10:30 AM. Undersigned counsel request that this matter be continued to August 26,
 4
     2021, at 1:30 PM, to allow the parties to continue negotiations toward a resolution of this matter.
 5
 6          1.      Failure to grant this extension of time would deprive the defendant continuity

 7   of counsel and the effective assistance of counsel.

 8          2.      Mr. Click is currently on bond.

 9          3.      The parties agree to the continuance.

10          This is the second request for a continuance.

11          DATED this July 9, 2021.

12       RENE L. VALLADARES                                 CHRISTOPHER CHIOU
         Federal Public Defender                            Acting United States Attorney
13
14    By /s/ Kate Berry                .               By    /s/ Randolph J. St. Clair               .
         KATE BERRY                                         RANDOLPH J. ST. CLAIR
15
         Assistant Federal Public Defender                  Assistant United States Attorney
16       Counsel for GARY CLICK                             Counsel for the Government

17
18
19
20
21
22
23
24
25
26
                                                       2
 1                                              ORDER
 2          Based on the Stipulation of counsel, and good cause appearing,
 3          IT IS THEREFORE ORDERED that the Revocation Hearing currently set for July
 4
     12, 2021, at 10:30 AM, be vacated and continued to August 26, 2021, at 1:30 PM.
 5
 6
            DATED this 9th day of July, 2021.
 7
 8
 9
                                                 _________________________________
10
                                                 UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   3
